PER CURIAM.
[1] It is the settled rule of this court, based upon decisions of the Supreme Court, that in a petition to revise, under the provisions of section 24b of the Bankruptcy Act, the power of the appellate court is limited to questions of law only, and it cannot review findings of facts made by the District Court. In re Rosser, 101 Fed. 562, 41 C. C. A. 497; In re Baum, 169 Fed. 410, 94 C. C. A. 632; In re Frank, 182 Fed. 794, 105 C. C. A. 226; Johansen Bros. Shoe Co. v. Alles, 197 Fed. 274, 116 C. C. A. 636.
[2] As the only questions involved in this proceeding are questions of fact, whether the allowance made was a reasonable compensation *104for the services rendered, and whether the services rendered by the two attorneys were of such a nature that the allowance to them should be apportioned by the court, there are no questions of law for this court to revise. .
The petition is denied.